MORROW, Presiding Judge.
The offense is theft; penalty assessed at confinement in the penitentiary for four years.
The stolen property consisted of four sets of harness. The injured party testified that the value of the harness was $63.90. He qualified as to knowledge of the value. There was an extended cross-examination of the witness, upon which is based the contention that the evidence did not prove the value of the stolen property to exceed $50, and that the court should not have instructed the jury upon felony theft.
The testimony is quite sufficient to sustain the action of the court and to support the verdict of the jury.
The judgment is affirmed.

Affirmed.